DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (2015/0151544) in view of Yamamoto et al. (5,760,803).

 	Regarding claim 1, Asai teaches a liquid ejection head comprising: 
a substrate (fig. 4, item 4); 
a flow channel member (fig. 4, item 9, [0031]) including a cresol novolac epoxy resin (note that EPICLON N-695 is a cresol novolac based epoxy resin), the flow channel member overlying the substrate and defining a flow channel (fig. 4, item 10) through which a liquid flows; 
an ejection opening member (fig. 4G, item 8, [0033]) including a bisphenol A epoxy resin (note that jER 157S70 is a bisphenol A epoxy resin), the ejection opening member overlying the flow channel member and defining an ejection opening (fig. 2, item 13) through which the liquid is ejected; and 
an intermediate layer (fig. 4, item 2, [0030], [0020], [0039]) including a cresol novolac epoxy resin (note that EPICLON N-695 is a cresol novolac 
wherein water absorption W of the intermediate layer, water absorption W1 of the flow channel member, and water absorption W2 of the ejection opening member satisfy the relationship: W≥W1>W2 (Note that intermediate layer 2 and flow channel member 9 are composed of resin N-695 and ejection opening member 19 is composed of 157S70, and these materials meet the water absorption limitations claimed), wherein the water absorption W of the intermediate later is twice or less as high as the water absorption W1 of the flow channel member (Note that equal water absorptions meet the limitation).
Asai does not teach wherein the intermediate layer contains a polyol or a silane coupling agent. Yamamoto teaches this (Yamamoto, col. 14, lines 51-67, Note that at least a portion of the layer adjacent the substrate layer includes a silane coupling agent). It would have been obvious to one of ordinary skill in the art at the time of invention to add a silane coupling agent, as disclosed by Yamamoto, to the device disclosed by Asai, because doing so would allow for the proper adhesion of the flow channel member to the substrate layer. 
 	Regarding claim 2, Asai in view of Yamamoto teaches the liquid ejection head according to claim 1, wherein the water absorptions W, W1, and W2 satisfy the relationship W>W1>W2 (see claim 1 rejection, Note that the resultant device would meet the limitation). 	Regarding claim 3, Asai in view of Yamamoto teaches the liquid ejection head 

Regarding claims 8 and 9, Asai in view of Yamamoto teaches the liquid ejection head according to claim 1, wherein the thickness of the flow channel member is 1 to 2.8 times as large as the thickness of the ejection opening member (see fig. 4).

Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered but they are not persuasive. Specifically, the claims have been amended to further specify the composition of the claimed resins, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. 
According to Applicant’s arguments, from what Examiner can tell, Asai’s teaching that two layers are composed of N-695 and the third is composed of 157S70 does not in itself meet the water absorption limitation. Rather, as pointed out by Applicant, an ejection opening member, intermediate layer and flow channel member each including at least one of bisphenol A epoxy resin, or bisphenol F epoxy resin, or phenol novolac epoxy resin, or cresol novolac epoxy resin or multifunctional epoxy resin having an oxycyclohexane skeleton does satisfy the water absorption relation “by mere inclusion of these materials” in each of the members/layers. Thus, as amended above, Examiner has included which of the listed epoxy resins is contained in each of N-695 and 157S70. 
The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853